EXHIBIT 10.1
 
ASSET PURCHASE AGREEMENT
 
THIS AGREEMENT (the “Agreement”) is made and entered into as of this 23th day of
April, 2013, by and between Sputnik Enterprises, Inc., or assign (“Purchaser”)
and Wireless NRG, LLC, a Florida Limited Liability Company, (“Seller”).
 
Background
 
Seller is engaged in the business of manufacturing, marketing, and distributing
a line of products referred to as Kudos, primarily distributing IPAD solar
charging cases under the Kudo brand with accessories and owns certain hardware,
software and other assets and intellectual property in connection with the
business, (the “Business”). Seller wishes to sell, and Purchaser wishes to
purchase all of the assets used in the Business of the Seller upon and subject
to the terms and conditions set forth in this Agreement.
 
Agreement
 
Now, therefore, for and in consideration of the mutual representations,
warranties, covenants, and agreements contained herein and for other good and
valuable consideration, the receipt and legal sufficiency of which is hereby
acknowledged, the parties hereto agree:
 
Section 1. PURCHASE AND SALE OF ASSETS
 
Section 1.1 Purchase of Assets. On and subject to the terms and conditions of
this Agreement, Purchaser hereby purchases and Seller hereby sells, assigns,
grants, transfers, and conveys to Purchaser all of the right, title, and
interest of Seller in and to all of the assets of Seller used exclusively in the
Kudo products Business (collectively, the “Purchased Assets”) free and clear of
any and all liens, claims, charges, security interests, and encumbrances as the
same exist on the Closing Date, as follows:
 
a.   
All intellectual property, trade name, trade secrets, trademarks, personnel
contracts, web site domain, social media sites, www.kudocase.com, and content,
strategic partnerships, distribution contracts, customer lists, cash,
receivables, publications, operating model, manuals, licenses, and all other
confidential information relating to the Business; and

 
b.   
All current, past and future clients.

 
c.   
All assets of the Seller as identified in Schedule 1.1(c)

 
d.   
All software programs and copyrighted products, systems and processes used in
the Business

 
e.   
All right title and interest in and to a Patent Application as more clearly
defined in Schedule 1.1c.

 
Section 1.2 Assumption of Debt and Excluded Liabilities. Purchaser or if
applicable, Purchaser’s assign, shall take title to the assets listed in
Schedule 1.1(c) free and clear of all liabilities of the Seller, with the
exception of all debt currently owing by the Seller to Vendors as set forth in
Schedule 1.2, which obligations shall be transferred to the Purchaser or assign
of Purchaser at Closing. All other liabilities of Seller are hereinafter
referred to as “Excluded Liabilities,” and are not assumed by the Purchaser or
Purchaser’s assign.
 
 
1

--------------------------------------------------------------------------------

 
 
Section 1.3 Assignment. Purchaser will assign the assets acquired and debt
assumed under this agreement to a newly formed wholly owned corporation of the
Purchaser, which name shall be Kudo Technologies, Inc., including all patents,
patent applications for Kudo Case and Kudo Glide, and intellectual property used
in the business.
 
Section 2. PURCHASE PRICE AND CLOSING
 
Section 2.1 Purchase Price. The Purchase price for the Purchased Assets is
$1,715,000 and the issuance of 1,831,917 shares of restricted common stock of
the Purchaser. The portion of the Purchase Price of $1,715,000 will be paid in
the form of a promissory note executed by the Purchaser in favor of the Seller.
The promissory note shall be paid in installments of $100,000 beginning no later
than 10 days after the filing of an S-1 registration statement by the Purchaser
and a declaration of effectiveness by the SEC and continuing every 90 days
thereafter in installments of $100,000, with the unpaid principal balance of the
note all due in on March 31, 2016. The form Promissory Note is attached as
Schedule 2.1.
 
Section 2.2 Time and Place of Closing. The closing of the purchase and sale of
the Purchased Assets (the “Closing”) will be upon the execution of this
Agreement, the delivery of all signed documentation as required under this
Agreement, and all documentation necessary to perfect the delivery of the assets
as determined in the sole discretion of the Purchaser, the delivery of an
approved audit for the years ending 12-31-2011 and 12-31-2012 by a member
accounting firm of the PCAOB, and the completion and review of due diligence at
the sole discretion of Purchaser. The effective time of the closing and the
transfer of the Purchased Assets to Purchaser is 12:00 midnight on the Closing
Date.
 
Section 2.3 Transfer and Closing Expenses. Seller shall pay all sales and
transfer taxes levied on the transfer of the Purchased Assets, if any. Ad
valorem taxes, if any, relating to the Purchased Assets shall be prorated as of
the Closing Date.
 
Section 2.4 Allocation of Purchase Price. The consideration paid for the
Purchased Assets shall be allocated among the Purchased Assets in accordance
with the provisions contained in Treasury Regulation Section 1.1060-1T(d). The
parties agree to be bound by such allocation and to report the transaction
contemplated herein for federal income tax purposes in accordance with such
allocation. In furtherance of the foregoing, the parties hereto agree to execute
and deliver Internal Revenue Service Form 8594 reflecting such allocation.
 
SECTION 3. REPRESENTATIONS AND WARRANTIES OF SELLER
 
For the purpose of inducing the Purchaser to purchase the Purchased Assets,
Seller represents and warrants to Purchaser as follows:
 
 
2

--------------------------------------------------------------------------------

 
 
Section 3.1 Organization and Qualification. Seller is a Limited Liability
Company duly organized, validly existing, and in good standing under the laws of
the State of Florida and has all corporate power and authority to conduct the
Business, and to own, lease, or operate the Purchased Assets in the places where
the Business is conducted and the Purchased Assets are owned, leased, or
operated.
 
Section 3.2 Authority. Seller has full power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. The execution,
delivery, and performance of this Agreement by Seller has been duly and validly
authorized and approved by all necessary action on the part of Seller. This
Agreement is the legal, valid, and binding obligation of Seller enforceable
against Seller in accordance with its terms, except as enforceability may be
limited by applicable equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally, and to the exercise of judi­cial discretion in accordance with
general equitable principles. Neither the execution and delivery of the
Agreement by Seller nor the consummation by Seller of the transactions
contemplated hereby will (i) violate Seller’s Certificate of Incorporation or
Bylaws, (ii) violate any pro­visions of law or any order of any court or any
governmental unit to which Seller is subject, or by which any of the Purchased
Assets are bound, or conflict with, result in a breach of, or constitute a
default under any indenture, mortgage, lease, agreement, or other instrument to
which Seller is a party or by which it or any of the Purchased Assets are bound,
or (iii) result in the creation of any lien, charge, or encumbrance upon any of
the Purchased Assets.
 
Section 3.3 Personal Property. Seller has good and marketable title to all of
it’s Assets free and clear of all liens, claims, charges, security interests,
and other en­cumbrances of any kind or of any nature. The Purchased Assets
include all rights, properties, interest in properties, and assets necessary to
permit Purchaser to carry on the Business as the same has heretofore been
previously conducted by Seller.
 
Section 3.4 Compliance with Laws. Seller, to the best of its knowledge, is not
subject to any judgment, order, writ, injunction, or decree that adversely
affects, or might in the future reasonably be expected to adversely affect any
of the Purchased Assets or the Business. Seller is, to the best of its
knowledge, in substantial compliance with all laws applicable to the Business
and the Purchased Assets, including without limitation, all laws related to
zoning, occupational safety, labor, wages, working hours, working conditions,
environmental protection, and fair business practices. Seller, to the best of
its knowledge, has all permits, licenses, approvals, consents, and
authorizations which are required for the operation of Seller’s business under
federal, state, or local laws, rules, and regulations.
 
Section 3.5 Litigation. There are no formal or informal complaints,
investigations, claims, charges, arbitration, grievances, actions, suits, or
proceedings pending, or to the knowledge of Seller threatened against any of the
Purchased Assets at law or in equity or admiralty, or before or by any federal,
state, municipal, or other governmental department, commission, board, bureau,
agency, or instrumentality, domestic or foreign which would affect the purchased
assets materially. Seller is not subject to any order, writ, injunction, or
decree of any federal, state, municipal court, or other governmental department,
commission, board, bureau, agency, or instrumentality, domestic or foreign,
affecting the Purchased Assets.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 3.6 Brokers and Finders. Seller has not incurred any obligation or
liability to any party for any brokerage fees, agent’s commissions, or finder’s
fees in connection with the transactions contemplated hereby.
 
Section 3.7 Governmental Approval and Consents. Seller has obtained all
governmental approvals, authorizations, permits, and licenses required to permit
the operation of the Business as presently conducted.
 
Section 3.48 INVESTMENT INTENT.
 
i.   
Restricted Shares. Seller understand that (A) the Shares Sellers are receiving
from Purchaser under this Agreement have not been registered under the
Securities Act of 1933, as amended (“the Act”) or the securities laws of any
state, based upon an exemption from such registration requirements pursuant to
Section 4(2) of the Act; (B) the Shares are and will be “restricted securities”,
as said term is defined in Rule 144 of the Rules and Regulations promulgated
under the Act; and (C) the Shares may not be sold or otherwise transferred or
distributed unless exemptions from such registration provisions are available
with respect to said resale or transfer or the shares have been registered under
the Act.

 
ii.   
Transferability. Seller will not sell or otherwise transfer any of the Shares,
any interest therein unless and until (A) the Shares shall have first been
registered under the Act and/or all applicable state securities laws; or (B)
Seller shall have first delivered to Purchaser a written opinion of counsel,
which counsel and opinion (in form and substance) shall be reasonably
satisfactory to Purchaser, to the extent that the proposed sale or transfer is
exempt from the registration provisions of the Act and all applicable state
securities laws.

 
iii.   
Investment Intent. Seller is acquiring the Shares for Investment purposes only,
without a view for resale or distribution thereof.

 
iv.   
Legend. Seller understands that the certificates representing the Shares will
bear the following or similar legend:

 
The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be sold, transferred,
further pledged, hypothecated or otherwise disposed of in absence of (i) an
effective registration statement for such securities under said Act or (ii) an
opinion of company counsel that such registration is not required.
 
Section 4. REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants to Seller as follows:
 
 
4

--------------------------------------------------------------------------------

 
 
Section 4.1 Organization and Qualification. Purchaser’s assign will be a newly
formed corporation duly organized, validly existing, and in good standing under
the laws of the State of Nevada and has all necessary power and authority to
conduct its business, to own, lease, or operate its properties in the places
where such business is conducted and such properties are owned, leased, or
operated.
 
Section 4.2 Authority. Purchaser has full power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. The execution,
delivery, and performance of this Agreement by Purchaser has been duly and
validly authorized and approved by all necessary action on the part of
Purchaser, and this Agreement is the legal, valid, and binding obligation of
Purchaser enforceable against Purchaser in accordance with its terms, except as
enforceability may be limited by applicable equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditors’ rights generally, and by the exercise of judicial discretion in
accordance with equitable principles. Neither the execution and delivery of this
Agreement by Purchaser nor the consummation by Purchaser of the transactions
contemplated hereby will (i) violate Purchaser’s articles of incorporation or
bylaws, (ii) violate any pro­visions of law or any order of any court or any
governmental unit to which Purchaser is subject, or by which its assets may be
bound, or (iii) conflict with, result in a breach of, or constitute a default
under any indenture, mortgage, lease, agreement, or other instrument to which
Purchaser is a party or by which its assets or properties may be bound.
 
Section 4.3. Litigation. There is no suit, action, proceeding, claim or
investigation pending, or, to Purchaser’s knowledge, threatened, against
Purchaser, which would prevent Purchaser from consummating the transactions
contemplated by this Agreement.
 
Section 4.4. Brokers and Finders. Purchaser has not incurred any obligation or
liability to any party for brokerage fees, agent’s commissions, or finder’s fees
in connection with the transactions contemplated hereby.
 
Section 5. Indemnification
 
For the purposes of this Section 5, the terms “Loss” and “Losses” shall mean any
and all demands, claims, actions or causes of action, assessments, losses,
damages, liabilities, costs, and expenses, including without limitation,
interest, penalties, and reasonable attorneys’ and other professional fees and
expenses. All statements contained in any certificate, Exhibit or Schedule
delivered by or on behalf of Purchaser or Seller pursuant to this Agreement
shall be deemed representations and warranties hereunder by Purchaser or Seller,
as the case may be. Any inspection, preparation, or compilation of information
or Schedules, or audit of the inventories, properties, financial condition, or
other matters relating to Seller conducted by or on behalf of Purchaser pursuant
to this Agreement shall in no way limit, affect, or impair the ability of
Purchaser to rely upon the representations, warranties, covenants, and
agreements of Seller set forth herein.
 
Section 5.1 Agreement of Seller to Indemnify Purchaser.
 
 
5

--------------------------------------------------------------------------------

 
 
(a) Subject to the terms and conditions of this Section 5, Seller hereby agrees
to indemnify, defend, and hold harmless Purchaser from, against, and in respect
of any and all Losses asserted against, relating to, imposed upon, or incurred
by Purchaser by reason of, resulting from, or based upon: (i) the inaccuracy or
untruth of any representation or warranty of Seller contained in or made
pursuant to this Agreement or in any certificate, Schedule, or Exhibit furnished
by Seller, in connection with the execution and delivery of this Agreement and
the closing of the transactions contemplated hereby, (ii) the breach by Seller
of any covenant or agreement made in or pursuant to this Agreement or any
agreement executed by Seller, and delivered to Purchaser in connection with the
Closing of the transactions contemplated hereby; and (iii) any Excluded
Liability including without limitation the failure to comply with the bulk sales
law and any Excluded Liability that attaches to the Assets.
 
(b) Seller’s obligation to indemnify Purchaser for Losses is subject to the
condition that Seller shall have received notice of the Losses for which
indemnity is sought on or before December 31, 2014.
 
(c) Purchaser’s remedies against Seller for any Losses hereunder shall be
cumulative, and the exercise by Purchaser of its right to indemnification
hereunder shall not affect the right of Purchaser to exercise any other remedy
at law or in equity, to recover damages, or to obtain equitable or other relief,
provided, that Seller shall not be liable for damages in excess of the actual
damages suffered by Purchaser as a result of the act, circumstance, or condition
for which indemnification is sought.
 
Section 5.2 Agreement of Purchaser to Indemnify Seller.
 
(a) Subject to the terms and conditions of this Section 5, Purchaser hereby
agrees to indemnify, defend, and hold harmless Seller from, against, for, and in
respect of any and all Losses asserted against, relating to, imposed upon, or
incurred by Seller by reason of, resulting from or based upon: (i) the
inaccuracy or untruth of any representation or warranty of Purchaser, contained
in or made pursuant to this Agreement or in any certificate, Schedule, or
Exhibit furnished by Purchaser, in connection with the execution and delivery of
this Agreement or the closing of the transactions contemplated hereby, or (ii)
the breach by Purchaser of any covenant or agreement made in or pursuant to this
Agreement or any agreement executed by Purchaser, and delivered to Seller in
connection with the Closing of the transactions contemplated hereby.
 
(b) Purchaser’s obligation to indemnify Seller for Losses is subject to the
condition that Purchaser shall have received notice of the Losses for which
indemnity is sought on or before December 31, 2014.
 
(c) Seller’s remedies against Purchaser for any Losses hereunder shall be
cumulative, and the exercise by Seller of its right to indemnification hereunder
shall not affect the right of Seller to exercise any other remedy at law or in
equity, to recover damages, or to obtain equitable or other relief, provided,
that Purchaser shall not be liable for damages in excess of the actual damages
suffered by Seller as a result of the act, circumstance, or condition for which
indemnification is sought.
 
 
6

--------------------------------------------------------------------------------

 
 
SECTION 6. Post Closing Matters
 
Section 6.1 Further Assurances. From and after the date hereof, Seller agrees,
without further consideration, to execute and deliver promptly to Purchaser,
such further consents, waivers, assignments, endorsements, and other documents
and instruments, and to take all such further actions, as Purchaser may from
time to time reasonably request, with respect to the assignment, transfer, and
delivery to Purchaser of the Purchased Assets, and the fulfillment of any
condition precedent to the obligations of Purchaser that was waived by Purchaser
in order to close the transactions contemplated herein, and the consummation in
full of the transactions provided for herein.
 
Section 6.2 Definitions. As used herein, the following capitalized terms are
used with the meanings thereafter ascribed:
 
“Affiliate” means any person or entity directly or indirectly Controlling,
Controlled by, or under common Control with Seller.
 
“Area” means the United States, Canada, and Mexico.
 
“Competing Enterprise” means any person or entity that is substantially engaged
in the Business.
 
“Control” means the power to direct the management and affairs of a person.
 
“Trade Secrets” means information of the Business which derives economic value,
actual or potential, from not being generally known and not being readily
ascertainable by proper means to other persons who can obtain economic value
from its disclosure or use and which is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy or confidentiality,
but shall not include Excluded Information. Trade Secrets may include both
technical or non-technical data, including without limitation, (a) any process,
machine, pattern, compilation, program, method, technique, formula, chemical
formula, composition of matter, or device which (1) is not generally known or
which the Seller, with respect to the Business has a reasonable basis to believe
may not be generally known, (2) is being used or studied by the Business and is
not described in a printed patent or in any literature already published and
distributed externally by Seller with respect to the Business, and (3) is not
readily ascertainable from inspection of a product of the Business; (b) any
engineering, technical, or product specifications including those of features
used in any current product of the Business or which may be so used, or the use
of which is contemplated in a future product of the Business; (c) any
application, operating system, communication system, or other computer software
(whether in source or object code) and all flow charts, algorithms, coding
sheets, routines, subroutines, compilers, assemblers, design concepts, test
data, documentation, or manuals related thereto, whether or not copyrighted,
patented, or patentable, related to or used in the Business; or (d) information
concerning the customers, suppliers, products, pricing strategies of the
Business, personnel assignments and policies of the Business, or matters
concerning the financial affairs and management of the Business; provided
however, that Trade Secrets shall not include any Excluded Information. As used
herein, “Excluded Information” means information (i) which has been voluntarily
disclosed to the public by the Business, (ii) independently developed and
disclosed by parties other than the Business, or (iii) that otherwise enters the
public domain through lawful means or without misappropriation by Seller.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 6.3 Trade Secrets. Seller for itself and each Affiliate acknowledges and
agrees that all Trade Secrets related expressly to the Business, and all
physical embodiments thereof, are a part of the Purchased Assets, are
confidential to and shall be and remain the sole and exclusive property of
Purchaser. Seller for itself and each Affiliate agrees that all Trade Secrets
related to the Business will be held in trust and strictest confidence, that
each Affiliate shall protect such Trade Secrets from disclosure, and that each
Affiliate will make no use of such Trade Secrets without prior written consent
of Purchaser. The obligations of confidentiality contained in this Section shall
apply from the date of this Agreement and with respect to all Trade Secrets at
all times thereafter, until such Trade Secret is no longer a trade secret under
applicable law.
 
Section 6.4 Remedies. Seller for itself and any Affiliate covenants and agrees
that Purchaser by virtue of the consummation of the transactions contemplated by
this Agreement will be engaged in the Business in and throughout the Area which
is domestically and internationally, and that great loss and irreparable damage
would be suffered by Purchaser if Seller should breach or violate any of the
terms or provisions of the covenants and agreements set forth in this Section.
Seller for itself and any Affiliate, further acknowledges and agrees that each
such covenant and agreement is reasonably necessary to protect and preserve unto
Purchaser the benefit of its bargain in the acquisition of the Business,
including, without limitation, the good will thereof. Therefore, in addition to
all the remedies provided in this Agreement, or available at law or in equity,
Seller for itself and any Affiliate jointly and severally agrees Purchaser shall
be entitled to a temporary restraining order and a permanent injunction to
prevent a breach or contemplated breach of any of the covenants or agreements of
Seller contained in this Section 6. The existence of any claim, demand, action,
or cause of action of Seller against Purchaser shall not constitute a defense to
the enforcement by Purchaser of any of the covenants or agreements herein
whether predicated upon this Agreement or otherwise, and shall not constitute a
defense to the enforcement by Purchaser of any of its rights hereunder.
 
Section 6.5 Blue Penciling. In the event that any one or more of the provisions,
or parts of any provisions, contained in this Agreement shall for any reason be
held to be invalid, illegal, or unenforceable in any respect by a court of
competent jurisdiction, the same shall not invalidate or otherwise affect any
other provision hereof, and the parties hereto agree that such provisions shall
be reformed to set forth the maximum limitations permitted under applicable law.
Specifically, but without limiting the foregoing in any way, each of the
covenants of the parties to this Agreement contained herein shall be deemed and
shall be construed as a separate and independent covenant and should any part or
provision of any of such covenants be held or declared invalid by any court of
competent jurisdiction, such invalidity shall in no way render invalid or
unenforceable any other part or provision thereof or any other covenant of the
parties not held or declared invalid.
 
Section 6.6 Earn Out Provisions. The Seller will be subject to an earn out
schedule to earn common shares of the Purchaser as set forth in Schedule 6.6
attached hereto and incorporated herein.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 7. General Provisions
 
Section 7.1 Bulk Sales Law Waiver. Purchaser and Seller each agree to waive
compliance by the other with the provisions of the bulk sales law or comparable
law of any jurisdiction to extent that the same may be applicable to the
transactions contemplated by this Agreement. Seller agrees to indemnify and hold
Purchaser harmless from and against any loss, damage, liability, cost, expense
or claim arising out of any failure to take any required actions under the bulk
sales or comparable law of any state.
 
Section 7.2 Expenses. Except as set forth in Section 2 hereof, all expenses
incurred by the parties hereto in connection with or related to the
authorization, preparation, and execution of this Agreement and the Closing of
the transaction contemplated hereby, including without limiting the generality
of the foregoing, all fees and expenses of agents, representatives, counsel, and
accountants employed by any such party, shall be borne solely and entirely by
the party which has incurred the same.
 
Section 7.3 Binding Effect. This Agreement shall be binding upon the parties
hereto and their respective successors or assigns, as permitted herein.
 
Section 7.4 Headings. The Section, subsection, and other headings in this
Agreement are inserted solely as a matter of convenience and for reference, and
are not a part of this Agreement.
 
Section 7.5 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one counterpart has been signed by each party and
delivered to the other party hereto and such execution shall be conclusively
evidenced by a facsimile transmitted copy or electronic mail transmitted copy of
the execution page hereof.
 
Section 7.6 Governing Law. This Agreement shall be construed under the laws of
the State of Florida, without giving effect to applicable principles of
conflicts of law.
 
Section 7.7 Additional Actions. Each party covenants that at any time, and from
time to time, it will execute such additional instruments and take such actions
as may be reasonably requested by the other parties to confirm or perfect or
otherwise to carry out the intent and purposes of this Agreement.
 
Section 7.8 Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto and supersedes and cancels any prior agreements,
representations, warranties, or communications, whether oral or written, among
the parties hereto relating to the transactions contemplated hereby or the
subject matter herein. Neither this Agreement nor any provisions hereof may be
changed, waived, discharged or terminated orally, but only by an agreement in
writing signed by the party against whom or which the enforcement of such
change, waiver, discharge or termination is sought.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 7.9 Preparation of Agreement. This Agreement shall not be construed more
strongly against any party regardless of who is responsible for its preparation.
The parties acknowledge each contributed and is equally responsible for its
preparation.
 
Section 7.10 Assignment This Agreement shall not be assigned by operation of law
or otherwise. However, the assets being acquired by the Purchaser may be
transferred to a newly formed corporation at the sole discretion of the
Purchaser.
 
Section 7.11 Third Parties Nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any persons other than the parties hereto and their respective
administrators, executors, legal representatives, heirs, successors and
assignees. Nothing in this Agreement is intended to relieve or discharge the
obligation or liability of any third persons to any party to this Agreement, nor
shall any provision give any third persons any right of subrogation or action
over or against any party to this Agreement.
 
Section 7.12 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been given (i) on the date they are
delivered if delivered in person; (ii) on the date initially received if
delivered by facsimile transmission with independent confirmation of receipt
followed by confirmation of notice by registered or certified mail or overnight
courier service; (iii) on the date delivered by an overnight courier service; or
(iv) on the fifth business day after it is mailed by registered or certified
mail, return receipt requested with postage and other fees prepaid, to the
address set forth herein of such other addresses provided by each party to the
other parties in accordance with the terms or provisions hereof.
 
Section 7.13 Partial Invalidity. Wherever possible, each provision hereof shall
be interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other
provisions of this Agreement, and this Agreement shall be construed as if such
invalid, illegal, or unenforceable provision or provisions had never been
contained herein unless the deletion of such provision or provisions would
result in such a material change as to cause completion of the transactions
contemplated hereby to be unreasonable.
 
Section 7.14 Survival. The covenants, representations, warranties, and
agreements contained herein shall survive the Closing of the transactions
contemplated herein, for the length of time that Purchaser or Seller, as the
case may be, may assert an indemnification claim for a breach or violation of
such covenant, representation, warranty, or agreement pursuant to Section 5.
hereof.
 
Section 7.15 Arbitration. Any controversy, dispute, or claim arising out of or
relating to this Agreement or a claimed default hereunder, other than requests
for injunctive relief or damages for a breach of a Restrictive Covenant
including without limitation Sections 6.2, 6.3, 6.4, and 6.5 hereof, shall be
resolved by arbitration in accordance with the rules of the American Arbitration
Association (the “AAA”), by which each party will be bound.
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each party hereto has executed this Agreement, or caused
this Agreement to be executed on its behalf by its duly authorized officers, all
as of the Closing Date.
 
 

Seller: Wireless NRG, LLC   Purchaser: Sputnik Enterprises, Inc.                
          By : /s/ David Foster   By : /s/ Anthony Gebbia  
 
David Foster
Its Managing Member
   
Anthony Gebbia, CEO
                          By : /s/ Edward Lachcik          
Edward Lachcik
Its Managing Member
                                By :  /s/ Robert Mehler          
Robert Mehler
Its Managing Member
       

 
 
11

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(c)
List of Assets
 
Cash in Banks
  $ 124,245            
Accounts Receivable
    143,331            
Inventory Asset
    528,310            
Total Current Assets
    795,886            
Furniture/Equipment Assets
    129,801            
Other Assets-Patent
    6,976            
TOTAL ASSETS
  $ 923,663  

 
Patent Application-Portable Electronic Device Carrier with Charging System
Patent Application for Kudo Glide Product
Website domain and content at www.kudocase.com
Facebook Page for KudoCase
Twitter Account for Kudocase
YouTube account for Kudocase
Big Box Distribution Agreements
License agreement with Apple
All outstanding Member interest or units in A & D Concepts, LLC.
 
 
12

--------------------------------------------------------------------------------

 
 
Schedule 1.2
List of Liabilities
 

Accounts Payable   $ 75,773             Customer deposits     11,628            
Shareholder Loan    
15,000
           
Loan Payable BCA Int'l
    784             Total Liabilities   $ 103,185  

 
 
13

--------------------------------------------------------------------------------

 

Schedule 6.6
Earn Out Schedule
 
The Seller shall be entitled to receive earn out shares for the performance of
the business Kudos Technologies, Inc. for the first, second and third years
after closing.
 
The shares will be earned and issued to Wireless NRG upon the occurrence of the
following described events:
 
6,834,750 shares will be earned and issued to Wireless NRG upon completion of
the auditor review for the first 12 months after closing if Kudos Technologies,
Inc. achieves $3,000,000 in gross revenue or net income of $600,000 for the year
ending 12 months after closing.
 
8,666,667 shares will be earned and issued to Wireless NRG upon completion of
the auditor review for the 24 months after closing if Kudos Technologies, Inc.
achieves $10,000,000 in gross revenue or net income of $2,000,000 for the years
ending 24 months after closing.
 
8,666,666 shares will be earned and issued to Wireless NRG upon completion of
the auditor review for the 36 months after closing if Kudos Technologies, Inc.
achieves $12,000,000 in gross revenue or $3,000,000 in net income for the years
ending 36 months after closing.

 
Initials ________ __________ ___________ _________ _________ __________

 
14


--------------------------------------------------------------------------------